Title: To Thomas Jefferson from Mark Leavenworth, 14 April 1792
From: Leavenworth, Mark
To: Jefferson, Thomas


          
            Sir
            London Appril 14. 1792
          
          I have lately published (in a fictitious Name) the inclosed Pamphlet. The object was to evince that it was for the interest of G Britain to  admit into their Service American built Ships—to admit American Vessels into their West Indies and American Provisions into their Ports.
          I the more readily engaged in this, as many seem to wish for a treaty of Commerce between our Country and G Britain who appeared not to know what to ask for. They did not Seem to have defined in their own minds what they might expect.—The object will explain some things in the Title and Manner of the Pamphlet which at first might appear strange. I am Sir yours,
          
            M Leavenworth
          
        